DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.

Applicant has amended the claims.  Please see the rejections that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 13-14, 34-39, 19, 25-26, 41, 46, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, 4-5, 13-14, 34-39, 19, 25-26, and 41, claim 1 recites ‘…wherein in a case that the second node determines the reference timing of the second node by using the open-loop mode or the closed-loop mode, the method further comprises: receiving, by the second node, a deterministic signal transmitted by a first node; determining, by the second node, a downlink reception timing of the second node according to the deterministic signal, wherein the deterministic signal includes at least one of the following: a synchronization signal, and a reference symbol; determining, by the second node, a reference timing of the second node using the closed-loop mode comprises: determining, by the second node, a reference timing of the second node according to a Timing Advance (TA) value, an Offset 1, and downlink receiving timing of the second node; or determining, by the second node, a reference timing of the second node according to a TA value, a Tdelta, and downlink receiving timing of the second node, wherein Tdelta= (Offset 1)/2…’  These limitations are unclear.  That is, it is not clear which portions of this claim are optional via an ‘or’ or required.  For example, the claim recites that one mode is choosen open-loop, closed-loop or sync source mode.  Then says that wherein the open-loop or closed-loop is choosen a series of steps (receiving, determining).  Then the claim says determining…using the closed-loop mode comprises.  That is, it is unclear if the first receiving step and determining step are ‘anded’ and the part wherein the claim states using ‘the closed-loop mode comprises” contains two options or if all of the steps under ‘the method further comprises:’ are options.  That is, the claim does not make any sense and requires clarification.  Claims 2, 4-5, 13-14, 34-39, 19, 25-26, and 41 do not cure the deficiencies of claim 1 and are rejected for similar reasons.  Please proof read your claims.
	Regarding claim 5, claim 5 is unclear.  That is, it is unclear what portions of the claim are to be ‘ored’ with each other and which portions are to be anded.  The claim recites ‘or, the method further comprises’ several times and it is not clear which portions of the claim this is to be ‘ored’ with and under these ‘the method further comprises’ there are multiple limitations which it is not clear whether these are ‘ored’ or ‘anded’.  Therefore, it is not clear what Applicant is attempting to claim.

	Regarding claim 26, claim 26 recites ‘…receiving, by the second node, enable signaling indicated by the first node through wireless air interface signaling, wherein the wireless air interface signaling comprises at least one of the following: higher layer signaling, MAC layer signaling and physical layer signaling; determining, the second node, the reference timing of the second node according to the TA value corresponding to the enabling signaling moment, and/or Offset_l, and/or Offset_2, and the downlink receiving timing of the second node…’  It is unclear if these limitations are and or are or.  Please proof read your claims.

	Regarding claim 39, claim 39 recites a series of steps.  However, it is unclear these limitations are joined by an ‘and’ or an ‘or’.  Therefore it is not clear what Applicant is attempting to claim.  Please proof read your claims.
	
	Regarding claim 41, claim 41 recites ‘The method according to claim 1, wherein the mode for determining the reference timing is any one of the following: an open-loop mode, a closed-loop mode and an external synchronization source mode; wherein, in a case that the second node has an external synchronization source available, the second node determines the reference timing using the external synchronization source mode; in a case that the second node has no available external synchronization source, the closed-loop mode is used to determine the reference timing between the second node and a source first node, and the open-loop mode is used to determine the reference timing between the second node and a target first node; or, the method further comprises:
receiving, by the second node, wireless air interface signaling indication mode
signaling from a first node, wherein the wireless air interface signaling comprises at
least one of the following: higher layer signaling, MAC layer signaling and
physical layer signaling; the mode indicated by the mode signaling is at least one of
the open-loop mode, the closed-loop mode, and the external synchronization source
mode; determining, by the second node, a mode for determining a reference timing
according to the mode signaling…’  It is not clear what limitations are ‘ored’  Further, after the ‘or’ it is not clear if the two limitations are ‘anded’ or ‘ored’  Please proof read your claims.

	Regarding claim 46, claim 46 recites ‘…at least one of the following…’ and then lists several items.  However, it is unclear if the added wherein clause is not part of the ‘at least one of the following’ and is actually anded with one of the steps above.  Further it is not clear what part of the ‘or’ or ‘and’ the rest of the determining steps belong to; the wherein in a case part of the ‘at least one of the following’.  Please proof read your claims.
	Regarding claim 48, claim 48 recites ‘a second node’ but there is no first node mentioned.  Therefore, it is unclear if there is a first node or this is a typo.

	Regarding claims 1-2, 4-5, 13-14, 34-39, 19, 25-26, 41, 46, and 48, Examiner has done the best as is possible to interpret the claims, however, as recited above are unclear.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 13, 14, 34, 35, 37, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2021/0058884).

Regarding claim 1, Liu discloses a method for determining a reference timing, comprising:
determining, by a second node, a reference timing of the second node by using at least one of the following modes: an open-loop mode, a closed-loop mode, and an external synchronization source mode.  (See Liu fig. 4, 5; first node (e.g. a second node) determines timing (e.g. reference timing) using fig. 4 (e.g. open loop mode; its open in that it only traverses one way); fig. 5 (e.g. closed-loop mode; it is closed in that it traverses both ways); para. 67 GPS (e.g. external synchronization))
wherein in a case that the second node determines the reference timing of the second node by using the open-loop mode or the closed-loop mode, the method further
comprises:
receiving, by the second node, a deterministic signal transmitted by a first node; (See Liu fig. 5; first node (e.g. second node) receives a timing reference signal (e.g. deterministic signal) transmitted by the second node (e.g. first node))
determining, by the second node, a downlink reception timing of the second node
according to the deterministic signal, wherein the deterministic signal includes at least
one of the following: a synchronization signal, and a reference symbol; (See Liu fig. 5, para. 101; CSI-RS (e.g. includes reference symbols and is a sync signal); TRS, timing reference signal (e.g. has reference signal and used to sync); para. 102; obtain reference timing after receiving the timing reference signal)
	determining, by the second node, a reference timing of the second node using the closed-loop mode comprises:
	determining, by the second node, a reference timing of the second node according to a Timing Advance (TA) value, an Offset 1, and downlink receiving timing of the second node; or
	determining, by the second node, a reference timing of the second node according to a TA value, a Tdelta, and downlink receiving timing of the second node, wherein Tdelta = (Offset 1)/2.  (See 112 rejection above)

	Regarding claim 2, Liu discloses the method according to claim 1, wherein the reference timing comprises at least one of the following: an absolute time, downlink transmission timing, and uplink reception timing. (See Liu para. 84; downlink timing or uplink timing; actual network timing advance using absolute value (e.g. absolute time)) 

	Regarding claim 13, Liu discloses the method according to claim 1, the second node determines a reference timing of the second node using the closed-loop mode, comprising:
	determining, by the second node, a reference timing of the second node according to the TA value and downlink receiving timing of the second node.  (See Liu para. 93; transmission timing according to TA (e.g. TA value) and timing information received (e.g. downlink receive timing); fig. 5; para. 106; s504 and 505 refer back to previous timing descriptions; see also para. 94)

	Regarding claim 14, Liu discloses the method according to claim 13, wherein in a case that the reference timings between the second node and other second nodes are aligned and aligned with the reference timing of a donor node, determining, by second node, the reference timing of the second node according to the TA value and the downlink receiving timing of the second node, comprises: ; (See Liu para. 92-93; TDD system; aligned; timing advance based upon received timing of other second node (e.g. second node); fig. 1; nodes; para. 138; third node (e.g. donor node))
taking, by the second node, the downlink reception timing of the second node as the reference , shifting forward by a TA/2 time as the reference timing; (See Liu para. 93; timing advance is FTA/2 earlier (e.g. shifted forward) than received timing reference)
or, wherein in a case that both the reference timing and the uplink transmission timing between the second node and each node are aligned, and aligned with the reference timing of the anchor node, the second node determining the reference timing of the second node according to the TA value and the downlink receiving timing of the second node, comprises:
taking, by the second node, the downlink reception timing of the second node as reference, shifting forward by a TA/2 time as the reference timing;

or, wherein when the reference timing of the second node is aligned with the uplink transmission timing of the second node, the second node determines the reference timing of the second node according to the TA value and the downlink reception timing of the second node, comprising: 
taking, by the second node, the downlink receiving timing of the second node as a reference, and shifting forward by a TA time as the reference timing;

or, wherein when the reference timing of the second node is aligned with the downlink reception timing of the second node, the second node determines the reference timing of the second node according to the TA value and the downlink reception timing of the second node, comprising: taking, by the second node, downlink receiving timing of the second node as a reference, and shifting forward by TA/2 time as the reference timing.

	Regarding claim 34, Liu discloses the method according to claim 13, further comprising: receiving, the second node, update signaling indicated by the first node through wireless air interface signaling, wherein the wireless air interface signaling comprises at least one of the following: high layer signaling, MAC layer signaling, and physical layer signaling. (See Liu fig. 7, para. 127; first node (e.g. second node) receives a reconfigure timing reference signal (e.g. update signaling) sent by second node (e.g. first node) via wireless air interface using RRC message (e.g. high layer, MAC and/or physical signaling); see also fig. 1; wireless)

Regarding claim 35, Liu discloses the method according to claim 34, further comprising:
updating, by the second node, the reference timing of the second node according to update signaling Delta_1 indicated by the source first node;  (See Liu fig. 4,5; receiving transmit timing information; para. 94; timing information includes first network timing advance and an offset (e.g. Delta_1))
using, by the second node, the reference timing of the second node as a new reference timing after shifting the reference timing by a Delta_1 time. (See Liu fig. 4,5; determine frame timing according to timing information; para. 94; timing information includes first network timing advance and an offset (e.g. Delta_1))

Regarding claim 37, Liu discloses the method according to claim 34, further comprising:
	updating, by the second node, the reference timing of the second node according to update signaling Delta_2 indicated by a target first node, and (See Liu fig. 4,5; receiving transmit timing information; para. 94; timing information includes first network timing advance and an offset (e.g. Delta_2); node is target first node)
using, by the second node, the reference timing of the second node as a reference, and shifting by a Delta_2 time as a new reference timing. (See Liu fig. 4,5; determine frame timing according to timing information; para. 94; timing information includes first network timing advance and an offset (e.g. Delta_2))

	Regarding claim 25, Liu discloses the method according to claim 1, the second node determining a reference timing of the second node using the closed-loop mode, comprising:
	determining, by the second node, the reference timing of the second node according to an offset Offset_2 between uplink receiving timing of the first node and downlink transmitting timing of the first node, and downlink receiving timing of the second node.  (See Liu fig. 5; closed loop, transmitting uplink SRS and receiving downlink transmit timing info; para. 94 offset (e.g. offset_2))

Regarding claim 26, Liu discloses the method according to claim 25, further comprising:
	receiving, by the second node, an offset Offset_2 indicated by the first node through radio air interface signaling; wherein, the radio air interface signaling comprises at least one of the following: higher layer signaling, MAC layer signaling and physical layer signaling; (See Liu fig. 5; closed loop, transmitting uplink SRS and receiving downlink transmit timing info; para. 94 offset (e.g. offset_2); MAC layer)

or, in a case that the uplink reception timing of the first node lags behind the downlink transmission timing, Offset_2 >= 0; in a case that the first node’s upstream reception timing is advanced to the downstream transmission timing, Offset_2<=0;

or, wherein in a case that the reference timings between the second node and the nodes are all aligned, and aligned with the reference timing of a donor node, the second node determines the reference timing of the second node according to the Offset_2 and the downlink receiving timing of the second node comprises:
using, by the second node, the downlink receiving timing of the second node as a reference, shifting forward by an Offset _2 time as the reference timing;

or, in a case that the reference timing upstream transmit timing is aligned between the second node and each node, and aligned with the reference timing of the donor node, the second node determines a reference timing of the second node according to the Offset_2 and the downlink receiving timing of the second node comprises:
	using, by the second node, the downlink receiving timing of the second node as a reference, shifting forward by a Offset_2 time as the reference timing;

or, in a case that the reference timing of the second node is aligned with the uplink transmission timing of the second node, the second node determines the reference timing of the second node according to the Offset_2 and the downlink receiving timing of the second node comprises:
using, by the second node, the downlink receiving timing of the second node as a reference, shifting forward by a TA time as the reference timing;

or, in a case that the reference timing of the second node is aligned with the downlink reception timing of the second node, the second node determines the reference timing of the second node according to the Offset_2 and the downlink reception timing of the second node comprises:
using, by the second node, the downlink receiving timing of the second node as a reference, shifting forward by a 0*TA time as the reference timing;

or, the method further comprises:
receiving, by the second node, enable signaling indicated by the first node through wireless air interface signaling, wherein the wireless air interface signaling comprises at least one of the following: higher layer signaling, MAC layer signaling and physical layer signaling;
determining, the second node, the reference timing of the second node according to the TA value corresponding to the enabling signaling moment, and/or Offset_1, and/or Offset_2, and the downlink receiving timing of the second node.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2021/0058884) and further in view of Sparr (7,272,376) and further in view of Nentiwig (2013/0142177).

	Regarding claim 4, Liu discloses the method according to claim 3.
Liu does not explicitly disclose identifying, by the second node, a node identification of the first node; looking up, by the second node, information for sync corresponding to the node identifier of the first node in a table for sync between the second node and other nodes, and determining the reference timing of the second node according to the sync and the downlink receiving timing.  However, Sparr does disclose identifying, by the second node, a node identification of the first node; looking up, by the second node, information for sync corresponding to the node identifier of the first node in a table for sync between the second node and other nodes, and determining the reference timing of the second node according to the sync and the downlink receiving timing.  (See Sparr abstract; using id to lookup sync information in a table for synchronization)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liu to include the teaching of identifying, by the second node, a node identification of the first node; looking up, by the second node, information for sync corresponding to the node identifier of the first node in a table for sync between the second node and other nodes, and determining the reference timing of the second node according to the sync and the downlink receiving timing of Sparr with the motivation being to allow for faster detection which reduces acquisition delay and increases battery life of mobile terminals (See Sparr col. 1, lines 20-37).
Liu in view of Sparr do not explicitly disclose wherein info for sync includes propagation delay.  However, Nentwig does disclose wherein info for sync includes propagation delay.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liu in view of Sparr to include the teaching of wherein info for sync includes propagation delay of Nentwig with the motivation being to precisely account for delay which allows for more precise synchronization and better utilization of limited wireless resources with less interference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2021/0058884).

Regarding claim 36, Liu discloses the method according to claim 35.  Liu discloses adjusting timing by adding an offset (e.g. delta_1).  (See Liu para. 94)  Liu does not explicitly disclose wherein the offset can be negative or positive.  However, it would have been obvious to one of ordinary skill in the art possessing ordinary creativity to modify the method of Liu to include the teaching of wherein the offset can be negative or positive with the motivation being it is common sense (that is in the closed set of possible values of the offset; the offset could be positive or negative depending the adjustment needed to sync the timing; there are no unexpected results).

Regarding claim 38, Liu discloses the method according to claim 37.  Liu discloses adjusting timing by adding an offset (e.g. delta_2).  (See Liu para. 94)  Liu does not explicitly disclose wherein the offset can be negative or positive.  However, it would have been obvious to one of ordinary skill in the art possessing ordinary creativity to modify the method of Liu to include the teaching of wherein the offset can be negative or positive with the motivation being it is common sense (that is in the closed set of possible values of the offset; the offset could be positive or negative depending the adjustment needed to sync the timing; there are no unexpected results).

	Regarding claim 41, Liu discloses the method according to claim 1, wherein the mode for determining the reference timing is any one of the following: an open-loop mode, a closed-loop mode and an external synchronization source mode; 
	wherein, in a case that the second node has an external synchronization source available, the second node determines the reference timing using the external synchronization source mode; (See Liu para.  67; GPS (e.g. external sync source))
in a case that the second node has no available external synchronization source, the closed-loop mode is used to determine the reference timing between the second node and a source first node, and the open-loop mode is used to determine the reference timing between the second node and a target first node;

or, the method further comprises:
receiving, by the second node, wireless air interface signaling indication mode signaling from a first node, wherein the wireless air interface signaling comprises at least one of the following: higher layer signaling, MAC layer signaling and physical layer signaling; the mode indicated by the mode signaling is at least one of the open-loop mode, the closed-loop mode, and the external synchronization source mode;
	determining, by the second node, a mode for determining a reference timing according to the mode signaling.
Liu does not explicitly disclose in a case that the second node has no available external synchronization source, the closed-loop mode is used to determine the reference timing between the second node and the source first node, and the open-loop mode is used to determine the reference timing between the second node and the target first node.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu to include the teaching of in a case that the second node has no available external synchronization source, the closed-loop mode is used to determine the reference timing between the second node and the source first node, and the open-loop mode is used to determine the reference timing between the second node and the target first node with the motivation being it is obvious to try (in that there was a need to sync timing; there are a finite identified and predictable solution (e.g. external (GPS), closed loop (fig. 5), and/or open loop (fig. 4)); one of ordinary skill in the art could have pursued the known potential solutions with reasonable success; there are no unexpected results of choosing GPS when available, closed loop when possible, and/or open loop when possible to yield the highest sync accuracy)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 46 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2021/0058884).

	Regarding claim 46, Liu discloses a method for determining a reference timing, comprising:
	based on wireless air interface signaling, determining, by a first node, a reference timing of a second node through at least one of the following: (See Liu fig. 4, 5; second node (e.g. a first node) determines the network timing of first node (e.g. second node) using the air interface; see fig. 1; wireless)
a transmission delay table update signaling indicated to the second node by the first node through wireless air interface signaling; (See Liu fig. 4; second node (e.g. first node) sends transmit timing info (e.g. transmission delay table update signal; in that it contains information that is transmitted and used to account for delay and is an update; it’s a table in that it has 0 and/or 1s which are arranged in such a way to be able to be decoded by end device and read (e.g. a table); fig. 1 wireless interface)
an offset Offset_1 indicated to the second node by the first node through wireless air interface signaling, wherein Offset_1 represents an offset between uplink reception timing and downlink transmission timing of the first node;
an offset Tdelta indicated to the second node by the first node through wireless air interface signaling, wherein Tdelta represents an offset between uplink reception timing and downlink transmission timing of the first node;
an offset Offset_2 indicated to the second node by the first node through wireless air interface signaling, wherein Offset_2 represents an offset between uplink reception timing and downlink transmission timing of the first node;
enabling signaling indicated to the second node by the first node through wireless air interface signaling, wherein the enabling signaling instructs the second node to determine that the second node is in a mode of communicating with other nodes or user equipments in an identity of a node or a centralized unit or a distributed unit;
update signaling indicated to the second node by the first node through wireless air interface signaling, wherein the update signaling instructs the second node to take a reference timing as a reference offset;
a mode signaling indicated to the second node by the first node through wireless air interface signaling, wherein the mode indicated by the mode signaling is at least one of the following: an open-loop mode, a closed-loop mode and an external synchronization source mode, and the mode indicated by the mode signaling is used for determining a reference timing of the second node;
	a mode priority signaling indicated to the second node by the first node through wireless air interface signaling, wherein the mode priority signaling is used for indicating priorities of an open-loop mode, a closed-loop mode and an external synchronization source mode;
wherein in a case that the mode indicated by the mode signaling is the open-loop
mode or the closed-loop mode, the method further comprises: receiving, by the
second node, a deterministic signal transmitted by the first node; determining, by the
second node, a downlink reception timing of the second node according to the
deterministic signal, wherein the deterministic signal includes at least one of the
following: a synchronization signal, and a reference symbol;
	determining a reference timing of the second node using the closed-loop mode
comprises:
determining, by the second node, a reference timing of the second node according to a
Timing Advance (TA) value, an Offset 1, and downlink receiving timing of the
second node; or
determining, by the second node, a reference timing of the second node according to a
TA value, a Tdelta and downlink receiving timing of the second node, wherein Tdelta
= (Offset 1)/2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 48 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2021/0058884).

	Regarding claim 48, Liu discloses a device for determining reference timing, applied to a second node side, comprising a memory storing instructions and a processor in communication with the memory, wherein the processor is configured to execute the instructions to:  (See Liu fig. 11; memory storing instructions and a processor)
determine the reference timing of the second node by using at least one of the following modes: open-loop mode, closed-loop mode and external synchronization source mode. (See Liu fig. 4, 5; first node (e.g. a second node) determines timing (e.g. reference timing) using fig. 4 (e.g. open loop mode; its open in that it only traverses one way); fig. 5 (e.g. closed-loop mode; it is closed in that it traverses both ways); para. 67 GPS (e.g. external synchronization))

Claims 5, 19 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461